It is my pleasure to speak on behalf of the people and the Government of the Republic of the Sudan to wish us all success at this year’s General Assembly session. I express my heartfelt congratulations to the President of the General Assembly at its current session, His Excellency Miroslav Lajčák, and wish him success in his endeavours. In addition, I would like to express my appreciation of the wisdom and efficiency of his predecessor, Mr. Peter Thomson, who steered the work of the seventy-first session.
The theme of the seventy-second session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — reflects the importance the United Nations attaches to the implementation of its pillars: peace and security, sustainable development, and human rights. It also proves that the United Nations is committed to anchoring the concept of peace, prosperity and good livelihood for everyone. Those are the hopes and ambitions that we all that seek in order to achieve sustainable development, fight poverty in all this forms and achieve prosperity for future generations.
The Sudan looks forward to playing an effective role in the United Nations, alognside the rest of the international community, in order to achieve the necessary reform, respond to Africa’s needs regarding reform of the security Council, promote the development role of the United Nations, implement the internationally agreed Agenda for Sustainable Development and fight against the politicization of justice.
As part of the national dialogue initiative led by our President, Mr. Omar Hassan Al-Bashir, in 2014 a Government of National Unity was established with the broad participation of various political components and previously armed groups to promote peace and security in the country. The implementation of the exit strategy for the African Union-United Nations Hybrid Operation in Darfur, pursuant to Security Council resolution 2363 (2017), proves that the Sudan has turned the page on conflict and has embarked on a new era of peace and stability. We would like to express our thanks and appreciation for the support of the United Nations, the African Union, the League of Arab States, the Organization of Islamic Cooperation and brotherly and friendly countries.
We hope to receive the support of peace and development funds, especially the United Nations Peacebuilding Fund, as well as from the World Bank and its mechanisms, so that we can implement the Government’s approach, which promotes peace and implements the outcomes of the national dialogue. That approach will also urge the remaining armed groups to join the quest for peace. That is why our President adopted resolution 479 on 1 July, expanding the ceasefire everywhere until the end of October, even though some of those rebel groups pursue their irresponsible practices, destabilizing Darfur as they carry out desperate military actions in May. Attempted attacks by those groups in Libya and the Republic of South Sudan were futile and failed.
We express our deep concern vis-à-vis the lack of strict action by relevant United Nations entities and the international community against the rebel groups that have been working as mercenaries in Libya and South Sudan. That only tempts them to refuse any engagement in the peace process and comes at the time when the Government of the Sudan is waiting for those groups to implement the peace road map agreement sponsored by the African Union and supported by the international community.
With regard to the cooperation of the Government of the Sudan with the United Nations and the Security Council, we have welcomed the Panel of Experts of the Security Council Committee established pursuant to resolution 1591 (2005) three times in the past. The Panel visited all states of Darfur, and its reports commended the cooperation of my Government and emphasized that Darfur has recovered stability and security. That is why we stress the importance of adopting the recommendation of the Committee Chair to review the sanctions of resolution 1591 (2005), so as to support peace in Darfur and the region.
The Sudan has always defended the principles of justice and international cooperation. We have sought to implement them, especially the principle of fighting impunity. However, the politicization of international justice, as is the case with the International Criminal Court, has jeopardized its political weight. It has disappointed the international community, especially the African community, which had great hopes that that Criminal Court would anchor the principles of international criminal justice.
Sudan’s position vis-à-vis the Court, which is expressed in the position of the African Union in its summit decisions, stresses that the International Criminal Court is an organ that manipulates the law for political objectives to be imposed against the will of people, especially African people. The Court, therefore, cannot serve the purpose of justice. For that reason the Sudan calls for heeding the African voice. We call upon the States of the world to anchor the principles of justice without allowing international justice to become a political tool used by some. We also warn against the use of the United Nations in the name of international justice, on the basis of the cooperation agreement between the United Nations and the International Criminal Court, in a way that tarnishes the reputation of the United Nations and involves it in international political conflicts. We will continue to fight any attempt to involve the Court in the United Nations system, and we call upon all lovers of justice in the world to follow suit.
My Government has spared no effort to fight human trafficking, illicit migration, electronic crime and drug trafficking to ensure sustainable comfort and stability at the international, regional and national levels. That comes from the fact that the Sudan enjoys a geographic position in the middle of the African continent, linking it to the rest of the continent and to the Middle East.
Those efforts include effective and active involvement in the European Union-Horn of Africa Migration Route Initiative — the Khartoum Process — to address the causes and repercussions of illicit migration in the Horn of Africa, in addition to other cooperation frameworks.
As for refugees, the Sudan hosts some 3 million from neighbouring countries, and other countries as well. We have provided great assistance to those refugees, meeting more than 80 per cent of their needs at a time when the international community meets only 20 per cent of that need. We do that even though half of the refugees live outside of camps, which places pressure on the services we provide to our citizens because of difficult economic circumstances.
I would like to note the recent visit of Mr. Filippo Grandi, United Nations High Commissioner for Refugees, to the Sudan in mid-August, where he met the President of the Republic and many other officials, including myself. He addressed the situation of the refugees in the Sudan and expressed great appreciation for the role the Sudan has been playing on behalf of the international community in providing care for the refugees. He also commended the Sudan for opening its borders at a time when other countries are closing theirs. He called upon the international community to provide further support to the Sudan as it shoulders its responsibility vis-à-vis refugees, and he called for supporting host countries and State institutions caring for the refugees. That is something the Sudan values, and we look forward to hearing the deliberations in the General Assembly around that issue.
The Sudan has received a daily influx of refugees, especially from South Sudan, almost 2,000 persons a day at some checkpoints. In connection with the special relations between the Sudan and South Sudan and the shared connections between the two peoples and countries, my delegation stresses its full commitment to efforts with international and regional partners, especially the Intergovernmental Authority on Development and the African Union, to achieve peace and stability in South Sudan. We will also continue our great efforts to address the humanitarian crisis caused by the conflict in South Sudan. My delegation renews its commitment to the full implementation of the agreements signed with South Sudan on 27 September 2012 and all agreements signed between the two countries to build a bright future for the two brotherly peoples.
The Sudan stresses our principled position to fight the use of terrorism in all its forms, including violent extremism, as a means to achieve political objectives. We are committed to all international and regional agreements and conventions that we have ratified, and we have always been an active party at the international, regional and bilateral levels. The contributions of the Sudan have had a great positive impact in fighting that phenomenon and preventing further terrorist attacks through information-sharing and the good relations our institutions have with our international and regional counterparts.
At the national level, in March 2016 we announced our first special field study on the causes of terrorism and the means of fighting it in the Sudan, in cooperation with the United Nations. The study was commended by the many countries that attended and took part in the announcement of the study. We continue our efforts in cooperation with the relevant United Nations organs to ensure that the Sudanese strategy is coherent with the United Nations Global Counter-Terrorism Strategy.
The Sudan was able to fulfil all of its technical commitments in order to obtain foreign debt forgiveness after the separation of South Sudan, through the work of the Tripartite Committee for the Joint Approach to the International Community on Economic Relief, composed of the Sudan, South Sudan and the high- level African mechanism, on the basis of the zero option on apportionment debt, which was extended recently until October 2018. We have also adopted a road map to engage with debtors and the international community after fulfilling all technical conditions to obtain forgiveness in line with the Heavily Indebted Poor Countries Initiative. However, that has yet to be achieved.
Foreign debt is a great hurdle and a genuine burden for heavily indebted poor countries, thwarting their stability and sustainable development. Debt affects and negatively impacts their relations with the international and regional financing institutions and foreign investments. Therefore we stress the need for forgiveness in line with the Initiative.
The Sudan has been making great efforts to provide fresh drinking water through the President’s Zero Thirst programme. We believe in the importance of water. Therefore, we have made great efforts and taken many initiatives to promote cooperation among the Nile basin countries. We hope that those efforts succeed in achieving sustainable development. To stress the pioneering role of the Sudan in addressing issues of regional development and the environment, in the upcoming months we will host the African Great Green Wall Summit. The Great Green Wall is one of the greatest regional environmental cooperation projects. It stretches from Dakar in the west to Djibouti in the east, to achieve environmental balance in the African desert and to reduce the impact of climate change. Africa will be the main victim of climate change if this is not averted.
The Sudan stresses its firm position with regard to preserving the nuclear non-proliferation regime and destroying all weapons of mass destruction. That is the only guarantee to prevent the use of those weapons and the only way to anchor peace, stability and security in the world. In that connection, we renew our full commitment to the Treaty on the Non-Proliferation of Nuclear Weapons. We call upon all countries that have not yet signed the Treaty to do so without any delay.
We renew our firm position with respect to the Palestinian question. We condemn all forms of aggression against religious shrines in Palestine, especially against the holy Al-Haram Al-Sharif. The only way forward towards peace in the Middle East is through the implementation of resolutions of international legitimacy and the two-State solution, returning to the borders of 4 June 1967, in line with the Arab Peace Initiative.
We renew our firm position in support of constitutional legitimacy in Yemen. We call upon all political stakeholders to engage in the political process, reject fighting and violence and return to legitimacy.
My delegation stresses the need to preserve territorial integrity in Syria. We support all efforts to overcome the crisis in that country and highlight the importance of a political solution and the need to respect the will of this great people.
Once again, we emphasize the need to ensure stability in brotherly Somalia. We call for the provision of all forms of support to the Government and the people of that country so as to enable them to overcome their challenges and build legitimate institutions.
With regard to the situation in Libya, our position has never changed. We continue to work with the international community to ensure the success of all initiatives for security and stability, especially the Skhirat Agreement, which is the cornerstone of a political solution in brotherly Libya. We stress our full respect for the security, freedom and integrity of Libya as well as the prosperity of its people.
My delegation stresses the importance of achieving stability and sustainable development on the African continent and addressing the economic and security challenges that thwart its development, particularly the situations in the Lake Chad Basin, the Great Lakes region and Mali. In this regard, we call upon the international community to support regional initiatives to overcome these challenges, such as the Force conjointe du G5 Sahel and the Lake Chad Basin region initiatives. We also call for the promotion of the strategic partnership between the United Nations and the African Union in order to achieve peace and stability and implement the Sustainable Development Goals.
In conclusion, we renew our commitment to multilateralism under the leadership of the United Nations with a view to promoting the two most noble of purposes under the Charter of the United Nations: maintaining international peace and security and promoting the prosperity of all people. We stand in full solidarity with the Secretary-General, Mr. Guterres, and support his reform agenda.